  Case: 4:21-cv-00142-MTS Doc. #: 16 Filed: 08/02/21 Page: 1 of 2 PageID #: 69




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AARON ANTONY BRADFORD,                             )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )            No. 4:21 CV 142 MTS
                                                   )
UNKNOWN FINCH, et al.,                             )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Aaron Antony Bradford’s response to the

Court’s order of July 13, 2021, directing him to provide additional information with which to serve

defendants. Doc. [15]. According to his response, the full name of defendant Unknown Finch is

Prentis Finch, and the full name of defendant Unknown Wright is Corey Wright. Plaintiff further

states that he received this information from a caseworker, and that the spellings are correct. Based

on this updated information, the Court will direct the Clerk of Court to issue process on Prentis

Finch in his individual capacity as to plaintiff’s claim of excessive force, and on Corey Wright in

his individual capacity as to plaintiff’s claim of failure to intervene.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall update the docket sheet to reflect

that the full name of defendant Unknown Finch is Prentis Finch, and that the full name of defendant

Unknown Wright is Corey Wright.
  Case: 4:21-cv-00142-MTS Doc. #: 16 Filed: 08/02/21 Page: 2 of 2 PageID #: 70




       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on defendant Prentis Finch in his individual capacity as to plaintiff’s claim of excessive

force, and on defendant Corey Wright in his individual capacity as to plaintiff’s claim of failure to

intervene.

       Dated this 2nd day of August, 2021.


                                                      ____________________________________
                                                      MATTHEW T. SCHELP
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
